DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 11/12/2020 in which claims 1, 18, and 21-22 have been amended, claims 11, 14, and 20 have been canceled.  Thus, the claims 1-10, 12-13, 15-19, and 21-22 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-13, 15-19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating a repair cost amount for repairing the damaged item without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1 and 21-22.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
an enhanced claims processing server, an actual repair cost data store with an initial set of data indicating one or more actual repair costs to repair one or more damaged items; receiving, at the enhanced claims processing server and over a network, a notice of loss associated with a damaged item; generating, by the enhanced claims processing server, a web page configured to receive damage information describing damage that has occurred to the damaged item; receiving, at the enhanced claims processing server and via the web page, the damage information; automatically re-positioning, by the enhanced claims processing server, at least one remotely-controllable sensor; capturing, by the at least one remotely-controllable sensor, additional damage information describing the damage that has occurred to the damaged item; receiving, by the enhanced claims processing server and from the at least one remotely-controllable sensor, the additional damage information; retrieving, by the enhanced claims processing server and from the actual repair cost data store, actual repair cost data based on the damage information and the additional damage information; configuring, by the enhanced claims processing server and using a repair cost generator, a repair cost model based on the damage information and the actual repair cost data; generating, by the enhanced claims processing server and using the repair cost model, a repair cost amount for repairing the damaged item; selecting a non-negotiable, fixed payment amount based on the repair cost amount; receiving, at the enhanced claims processing server from a repair service provider system over a network, feedback comprising an actual cost to repair the damaged item; and modifying, using the enhanced claims processing system, the actual repair cost data store based on the actual cost received from the repair service provider system.  These limitations (with the exception of italicized limitations) describe the abstract idea of generating a repair cost amount for repairing the damaged item which correspond to a Certain Methods of Organizing Human Activity (commercial or legal interactions; a person following a set of instructions or a person signing a contract online and activity that involves multiple people (such as a commercial interaction), and certain activity between a  sensor, network, data store, repair cost generator, repair service provider system limitations do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of an enhanced claims processing server, a web page, remotely-controllable sensor, network, data store, repair cost generator, repair service provider system result in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The network limitation is a field of use limitation (MPEP 2106.05(h)).  The limitation (with the exception of italicized limitations), receiving, at the enhanced claims processing server and over a network, a notice of loss associated with a damaged item; receiving, at the enhanced claims processing server and via the web page, the damage information; capturing, by the at least one remotely-controllable sensor, additional damage information describing the damage that has occurred to the damaged item; receiving, by the enhanced claims processing server and from the at least one remotely-controllable sensor, the additional damage information; retrieving, by the enhanced claims processing server and from the actual repair cost data store, actual repair cost data based on the damage information and the additional damage information; receiving, at the enhanced claims processing server from a repair service provider system over a network, feedback comprising an actual cost to repair the damaged item amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The additional limitations are no more than mere instructions to apply the exception using a generic computer component.  Thus, the additional elements of an enhanced claims processing server, remotely-controllable sensor, network, data store, repair cost generator, repair service provider system are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (Step 2A Prong 2: NO).   
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of an enhanced claims processing server, a web page, remotely-controllable sensor, network, data store, repair cost generator, repair service provider system are all recited at a high level of generality in that it results in no more than simply applying the exception in a generic computer environment.  The network limitation is a field of use limitation (MPEP 2106.05(h)).  The limitations which have been identified as insignificant extra-solution activity above under Step 2A should be re-evaluated under Step 2B to determine if it is more than what is well-understood, routine, and conventional activity in the field.  The specification describes the additional limitations of an enhanced claims processing server, a web page, remotely-controllable sensor, network, data store, repair cost generator, repair service provider system to be generic computer devices and the court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 21-22 and hence the claims 21-22 are rejected on similar grounds as claim 1.
Dependent claims 2-10, 12-13, and 15-19 further define the abstract idea that is present in their respective independent claims 1 and 21-22 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1-10, 12-13, 15-19, and 21-22 are not patent- eligible.
Response to Arguments
Applicant's arguments filed dated 11/12/2020 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-10, 12-13, 15-19, and 21-22 under 35 U.S.C. 101, Applicant states that features such as, “generating, by the enhanced claims processing server, as web page….,” and “automatically re-positioning, by the enhanced claims processing server,…” cannot be performed in the human mind.  Applicant also states that the above-recited features recite a technical solution to automatically controlling a remotely-controllable sensor to obtain additional damage information, retrieving repair cost data based on the additional damage data, and generating a repair cost amount based on the repair cost data.
Examiner respectfully disagrees and notes that these limitations describe the abstract idea of generating a repair cost amount for repairing the damaged item which correspond to a Certain Methods of Organizing Human Activity (commercial or legal interactions; a person following a set of instructions or a person signing a contract online and activity that involves multiple people (such as a commercial interaction), and certain activity between a person and a computer).  The enhanced claims processing server, a web page, remotely-controllable sensor, network, data store, repair cost generator, repair service provider system limitations do not necessarily restrict the claim from reciting an abstract idea.  Moreover, automatically controlling feature simply amounts to technical implementation of an abstract idea and cannot be technical improvements (see MPEP 2106.05(a)(I), Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)).
Applicant also states that the claims are not “directed to” an abstract idea because the claims integrate any alleged abstract idea into “a practical application.”
Examiner respectfully disagrees and notes that the claim when considered as a whole do not integrate the abstract idea into a practical application.  There is no improvements to computer functionality when the abstract idea is implemented on a computer. If there is an improvement, it is to the abstract idea in the form of generating a more accurate repair cost amount for repairing the damaged item and eliminating the step of estimating the repair cost by a professional.  Examiner notes that improvements in abstract idea is not the same as improvements to technology.  The improvements to an abstract idea is not sufficient to integrate the abstract idea into a practical application.  The claim limitations amount to applying the abstract idea using technology as a tool without transforming the abstract idea into a patent eligible subject matter.  Thus, these arguments are not persuasive.
Applicant states that under Step 2B, the limitations, when taken as an ordered combination, provide unconventional steps that confine the abstract idea to a particular useful application.  Stated differently, the combination of features recited in claim 1 does not provide a well-understood, routine or conventional way of “generating a repair cost amount for repairing the damaged item” at least because the recited arrangement provides an effective method of automatically controlling a remotely-controllable sensor to obtain additional damage information, retrieving repair cost data based on the additional damaged data, and generating a repair cost amount based on the repair cost data.  Thus, claim 1 recites significantly more than any alleged abstract idea.
	Examiner respectfully disagrees and notes that the limitations which have been identified as insignificant extra-solution activity under Step 2A, Prong Two were considered under Step 2B and it was determined that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner.  The remaining limitations of claim 1 are abstract in nature and hence cannot provide an inventive concept (see MPEP 2106.05(I), an inventive concept “cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.”  Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016)).  The technical limitations are recited at a high level of generality and it amounts to applying the abstract idea using technology as a tool.  Thus, these limitations do not amount to add significantly more.  
With respect to claims 21 and 22, Examiner relies on the response presented above for claim 1 for maintaining the rejection of these claims.
With respect to dependent claims 2-7, 9-10, 12-13, 15-17, and 19, Examiner relies on the response presented above for claims 1 and 21 for maintaining the rejection of these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693